KAROHL, Judge,
dissenting.
Plaintiff State Highway Commission filed a condemnation petition in 1976 to acquire right-of-way for part of Route 725 to be located in St. Louis County, Missouri. Following the usual form, Paragraphs One through Nine are general pleadings which identify the project, the plaintiff’s authority, the process of appraisal and negotiations, and the necessity of condemnation. Paragraph Six of the general pleadings refers to “detail construction plans showing] the location of the highway through or by the lands in which the several defendants claim interest, and showpng] the lands and rights being acquired .... A copy of said detail construction plans are filed herewith in the Circuit Clerk’s Office and made a part of this condemnation petition by reference.” The petition thereafter describes the parties in interest for each parcel together with a description of the property to be taken. The parcel at issue here is Number 398 which is described in Paragraphs Twelve through 12.30. Paragraph Twelve identifies the parties in interest for Parcel 398 and refers to them as the owner or owners of the property mentioned in a deed of trust recorded in Book 6712, Page 1821 in the Recorder of Deeds Office in St. Louis County.
By filing the motion to amend Paragraph 12.20 only, the plaintiff has conceded that the legal description in this paragraph of the original petition was faulty. The motion was filed more than five years after the condemnation proceeding began, four years after the defendants withdrew the proceeds paid to the clerk of the court for the condemnation of Parcel 398, and after the highway had been constructed over and upon that parcel. We surmise that the motion to amend Paragraph 12.20 was suggested to the plaintiff by the defendants’ motion to vacate based upon the faulty description and failure to comply with § 523.010 RSMo 1978. That motion was previously denied. The trial court was asked by plaintiff’s motion to amend only to permit an amendment of Paragraph 12.-20 to conform with the proper legal description which, it argues, may be discernible from the detailed plans incorporated into the petition in Paragraph Six.
The plaintiff has not been given an opportunity to prove to the court that the incorporated plans in Paragraph Six were sufficient to comply with § 523.010, RSMo 1978, which requires a description of the property to be condemned. Accordingly the trial court’s dismissal was premature. This matter should be remanded to the trial court so that the plaintiff may have an opportunity to demonstrate that the petition, as filed in 1976, sufficiently described Parcel 398 even though the word descrip*654tion in Paragraph 12.20 was faulty. If so found, the trial court, even without motion of the parties, should order the word description to be corrected, provided: (a) such order would not be against the right and justice of the matter in suit, and (b) the correction would not alter the issues between the parties on the trial. Rule-74.31. The ultimate judgment should not be impaired for any mistake in the description where the correct description “shall have been once rightly alleged in any of the pleadings _” Rule 74.30 (emphasis added).
On remand if the court finds that the incorporated detail plans, Paragraph Six of the petition, do not sufficiently identify Parcel 398 then a dismissal would be not only correct but required because the failure to sufficiently describe the land in a condemnation proceeding is fatal to jurisdiction. Sassman v. State Highway Commission, 45 S.W.2d 1093, 1095 (Mo.App.1932).
It has been held that a petition which contains a faulty word description of the property to be condemned but by reference adopts the detail plan of improvement is sufficient to vest the court with jurisdiction and does not render the proceedings void. State ex rel. Morton v. Allison, 357 S.W.2d 733, 736-37 (Mo.App.1962). In Morton the court referred to the detailed plans and was able to discern the tract described in the original petition. The court did so by reference to survey stakes indicated on the plan and referred to as “stations.” In this case the faulty description contained in the original petition’s Paragraph 12.20 refers to such “stations”. So also does the proposed amended 12.20. It is significant that both descriptions have in common station 275 + 75.09. This indicates that the parcel described by the original Paragraph 12.20 was not wholly unconnected to the parcel as described in the proposed amendment to that paragraph.
Of course in the initial stage of the proceeding the property owner should have the benefit of a proper description and not be compelled to employ a surveyor to go upon the land to learn what it is that the state desires to take by sovereign right. However, objection to the petition’s description would be more cogent at the time the petition is filed, not five years thereafter and four years after the property owner withdraws the commissioner’s award. I would remand for a hearing to determine whether the petition, as filed, accurately described the property by incorporating the detailed plans in Paragraph Six or by alleging the note and deed of trust in Paragraph Twelve, or both. If so found, at this stage of the proceeding, plaintiff should be permitted to amend the word description of Parcel 398 in Paragraph 12.20. If plaintiff is unable to establish that Parcel 398 was sufficiently accurately described in the original petition the petition should be dismissed. The result of the majority opinion or of a dismissal by the trial court after a remand would be to prevent plaintiff from recommending this parcel for a period of two years. State ex rel. Morton v. Allison, 357 S.W.2d at 739; Rule 86.06. I agree with Morton that the right to amend “depends upon the circumstances, including the stage of the proceedings. It is said that the practice of allowing amendments is one which should find favor with the courts, since it saves time and expense to both the public and the parties.” 357 S.W.2d at 737. The four-year time lapse between withdrawal of the condemnation proceeds and the dismissal is a sufficient justification for permitting amendment, particularly where the amendment would not be against the right and justice of the matter of the suit and would not alter the issues between the parties in any remaining stage of this condemnation proceeding.
For the reasons here given and because I view the majority opinion in direct conflict with State ex rel. Morton v. Allison, 357 S.W.2d 733 (Mo.App.1962), I respectfully dissent.